Wells, J.
— It appears, that the report of the commissioners in relation to the view and location of the highway, was made at the October term of their court in 1846, but was not recorded until at an adjournment of the October term in 1847. The statute, chap. 25, sect. 3, requires, that the return of their doings shall he recorded at the next term after their proceedings shall have been finished. The record should have been made at the October term in 1846, hut it was not made until the second term next following..
So wide a departure from the requirements of the law cannot be considered merely formal and technical. It is essential that the acts of public functionaries and legal tribunals should he recorded at the time specified by law. By omitting to do so, they may be lost, to the detriment of public and private rights. And if not lost, those, whose interests may require them to make an examination, may not have an opportunity to inspect the proceedings, by an inability to ascertain where they are lodged. This Court has a discretion in relation to petitions of this nature, but it should be exercised in such manner as will best subserve the public welfare, and prevent too great laxity and irregularity in the time of recording judicial acts. *239It is our conclusion that a certiorari must be granted. Inhabtants of Cushing v. Gay & al. 23 Maine, 9. Inhabitants of Parsonsfield v. Lord, & al. Ibid. 511.